Exhibit 99.1 ELBIT MEDICAL IMAGING LTD. ANNOUNCES FIRST QUARTER 2007 RESULTS Tel Aviv, Israel, May 30, 2007, Elbit Medical Imaging Ltd. (NASDAQ: EMITF) ("EMI" or the "Company") today announced its results for the first quarter of 2007. Loss for the first quarter of 2007 amonted to NIS 36.5 million (US$ 8.8 million) compared with net income of NIS 8.0 million (US$ 1.9 million) in the corresponding period of 2006. Loss for the first quarter of 2007 excluding stock-base compensation expenses ( Non GAAP measure)amounted to NIS 23.4 million (US$ 5.6 million) compared with net income of NIS 9.4 million (US$ 2.3 million) in the corresponding period of 2006. Mr. Shimon Yitzhaki, President of the Company and Chief Executive Officer commented: “This quarter, we have sold to Klepierre SA, the Rybnik Plaza and Sosnowiec Plaza shopping and entertainment centres, both located in Poland. The company recorded revenues in the amount ofapproximatly NIS 404million ($ 97.2 million)in the first quarter of 2007 as a result of these sales.We are expecting to record an additional gain of approximatly NIS 86 million ($20.7 million) from price adjustments as a result of these sales in the next quarters of 2007.” About Elbit Medical Imaging Ltd. EMI is a subsidiary of Europe Israel (M.M.S.) Ltd. EMI's activities are divided into the following principal fields: (i) Initiation, construction, operation, management and sale of shopping and entertainment centers in Israel, Central and Eastern Europe and India; (ii) Hotels ownership, primarily in major European cities, as well as operation,management and sale of same through its subsidiary, Elscint Ltd.;(iii) Long-term leases of real estate property; (iv) Investments in the research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, through its subsidiary, InSightec Ltd.; and (v) Other activities consisting of the distribution and marketing of women's fashion and accessories through our wholly-owned Israeli subsidiary, Mango Israel Clothing and Footwear Ltd., and venture-capital investments. Any forward looking statements with respect to EMI's business, financial condition and results of operations included in this release are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated in such forward looking statements, including, but not limited to, product demand, pricing, market acceptance, changing economic conditions, risks in product and technology development and the effect of EMI's accounting policies, as well as certain other risk factors which are detailed from time to time in EMI's filings with the Securities and Exchange Commission including, without limitation, Annual Report on Form 20-F for the fiscal year ended December 31, 2005,filed with the Securities and Exchange Commission on June 30, 2006. For Further Information: Company Contact Investor Contact Shimon Yitzhaki Kathy Price Elbit Medical Imaging Ltd. The Global Consulting Group (972-3) 608-6000 1-646-284-9430 syitzhaki@elbitimaging.com kprice@hfgcg.com Consolidated Balance Sheet Elbit Medical Imaging Ltd March 31, 2007 December 31, 2006 March 31, 2007 Reported Reported Reported Convenience translation (in thousand NIS) US$'000 Current Assets Cash and cash equivalents 1,451,854 2,150,871 349,423 Short-term deposits and investments 607,450 279,112 146,197 Trade accounts receivable 254,872 51,141 61,341 Receivables and other debit balances 185,368 122,341 44,613 Inventories 28,083 24,710 6,759 Trading property 1,022,196 ( **) 910,493 246,016 3,549,823 3,538,668 854,349 Long-Term Investments and Receivables Debentures, loans and other long-term balances 99,508 201,493 23,949 Investments in investees and other companies 60,498 61,680 14,560 160,006 263,173 38,509 Real Estate and other Fixed Assets 1,576,891 ( *),(**) 2,204,817 379,516 Investment Property 686,502 - 165,223 Long-Term Leasehold Rights 113,045 ( *) 115,310 27,207 Other Assets and Deferred Expenses 28,264 ( *) 22,810 6,803 Assets Related to Discontinuing Operation 12,490 12,483 3,006 6,127,021 6,157,261 1,474,614 Current Liabilities Short-term credits 380,057 ( **) 480,771 91,470 Suppliers and service providers 173,925 107,117 41,860 Payables and other credit balances 426,995 229,000 102,766 980,977 816,888 236,096 Long-Term Liabilities 2,998,412 ( **) 3,047,446 721,639 Liabilities Related to Discontinuing Operation 39,917 40,513 9,607 Options of subsidiaries 39,086 22,280 9,407 Minority Interest 648,122 630,187 155,986 Shareholders' Equity 1,420,507 1,599,947 341,879 6,127,021 6,157,261 1,474,614 (*) Retrospective implementation of new accounting standard (**) Reclassified ConsolidatedStatement of Operations Three months ended March 31 Year ended Dec 31 Three months ended March 31 2007 2006 2006 2007 Reported Reported Reported Reported Convenience translation (in thousand NIS) US$'000 Revenues Hotels operations and management 90,314 76,322 351,610 21,736 Commercial centers operations (1) 434,421 24,535 ( **) 397,508 104,554 Sale of medical systems 20,522 18,989 85,824 4,939 Sale of fashion merchandise 13,108 12,333 58,035 3,155 Sale of real estate assets and investments,net - 39,040 ( **) 80,218 - Realization of investments - 29,387 697,358 - 558,365 200,606 1,670,553 134,384 Costs and expenses Hotels operations and management 81,167 73,803 ( *) 305,047 19,535 Commercial centers operations (1) 411,056 33,851 ( **) 395,037 98,930 Medical systems operation 18,331 15,078 72,515 4,412 Cost of fashion merchandise 17,413 16,002 70,251 4,191 Research and development expenses, net 14,364 15,058 62,566 3,457 General and administrative expenses 16,416 13,314 67,161 3,951 Share in losses of associated companies, net 2,068 2,272 9,665 498 Financial expenses, net 23,621 37,652 129,127 5,686 Other expenses,net 2,369 1,910 36,836 570 586,805 208,940 1,148,205 141,230 Profit (loss) before income taxes (28,440 ) (8,334 ) 522,348 (6,846 ) Income taxes 1,038 2,905 5,222 250 Profit (loss) after income taxes (29,478 ) (11,239 ) 517,126 (7,096 ) Minority interest in results of subsidiaries, net (7,773 ) 4,080 9,691 (1,871 ) Profit (loss) from continuing operation (37,251 ) (7,159 ) 526,817 (8,967 ) Profit from discontinuingoperation, net 694 15,255 35,664 167 Net income (loss) (36,557 ) 8,096 562,481 (8,800 ) (1) Sale of trading property and investment property operations (*) Retrospective implementation of new accounting standard (**) Reclassified Statement of Shareholders' Equity Elbit Medical Imaging Ltd Dividend Cumulativeforeign currency Loans to employees to acquire declared after balance Share Capital translation Retained Gross Treasury Company sheet Capital reserves adjustments earnings Amount stock Shares date Total (In thousand NIS) Balance - December 31, 2005 (reported amounts) (*) 37,480 789,164 67,872 213,788 1,108,304 (162,383 ) (19,034 ) 124,160 1,051,047 Gain for the period (*) - - - 562,481 562,481 - - - 562,481 Exercise of warrents 28 1,105 - - 1,133 - - - 1,133 Differences from translation of autonomous foreign entities' financial statements - - 31,553 - 31,553 - - - 31,553 Dividend paid - (124,160 ) (124,160 ) Repayment of loans as a result of the realization by employees of rights to shares - 16,970 - 16,970 Sale of treasury stocks 524 23,055 - - 23,579 23,864 - - 47,443 Stock base compensation expenses - 13,480 - - 13,480 - - - 13,480 Employee shares premium - 1,789 - - 1,789 - (1,789 ) - - Declared Dividend - - - (159,767 ) (159,767 ) - - 159,767 - December 31, 2006 (reported amounts) (*) 38,032 828,593 99,425 616,502 1,582,552 (138,519 ) (3,853 ) 159,767 1,599,947 Loss for the period - - - (36,557 ) (36,557 ) - - - (36,557 ) Differences from translation of autonomous foreign entities' financial statements - - (3,391 ) - (3,391 ) - - - (3,391 ) Dividend payable - (159,767 ) (159,767 ) Repayment of loans as a result of the realization by employees of rights to shares - 215 - 215 Stock base compensation expenses - 6,314 - - 6,314 - - - 6,314 Employee shares premium - 42 - - 42 - (42 ) - - 38,032 834,949 96,034 579,945 1,548,960 (138,519 ) (3,680 ) - 1,406,761 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 13,746 13,746 - - - 13,746 March 31, 2007 (reported amounts) 38,032 834,949 96,034 593,691 1,562,706 (138,519 ) (3,680 ) - 1,420,507 Elbit Medical Imaging Ltd Dividend Cumulative foreign currency Loans to employees to acquire declared after balance Share Capital translation Retained Gross Treasury Company sheet Capital reserves adjustments earnings Amount stock Shares date Total Convenience translation US $'000 Balance - December 31, 2006 (reported amounts) (*) 9,153 199,421 23,929 148,376 380,879 (33,338 ) (927 ) 38,452 385,066 Loss for the period - - - (8,800 ) (8,800 ) - - - (8,800 ) Differences from translation of autonomous foreign entities' financial statements - - (816 ) - (816 ) - - - (816 ) Dividend payable - (38,452 ) (38,452 ) Repayment of loans as a result of the realization by employees of rights to shares - 52 - 52 Stock base compensation expenses - 1,521 - - 1,521 - - - 1,521 Employee shares premium - 10 - - 10 - (10 ) - - 9,153 200,952 23,113 139,576 372,794 (33,338 ) (885 ) - 338,571 Cumulative effect due to adjustment of real-estate assets to their market value at the beginning of the year - - - 3,308 3,308 - - - 3,308 March 31, 2007 (reported amounts) 9,153 200,952 23,113 142,884 376,102 (33,338 ) (885 ) - 341,879 - (*) Retrospective implementation of new accounting standard
